PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/676,954
Filing Date: 7 Nov 2019
Appellant(s): Mariadoss, Pandian



__________________
Scott D. Paul (42984)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 21, 22, 25, 29, 30, 33, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe et al. (US 2010/0005524 A1) in view of Venetianer et al. (US 2007/0013776 A1).

Regarding Claims 21, 29, and 37, Blythe discloses a method, system, and device implemented by an asset management system [Blythe: ¶ [0011]: device can make the identification and/or authorization determination], for validating a movement of an asset having an attached radio frequency identification (RFID) tag [Blythe: ¶ [0045]: Referring next to decision block 110, if the RFID is correct relative to the token ID, for example the token ID indicates that the game piece is a red game piece and the user (as identified by his or her RFID) is playing the red side in the game, a movement of the game piece is accepted, as indicated in block 112.  In such a case, the movement is registered as valid.  If, on the other hand, it is determined that the RFID is not correct for the token, for example the wrong player is moving the game piece, movement of the game piece is disregarded, as indicated in block 114, as an invalid move.  When such an invalid move is detected, the interactive display device 12 can further inform the players of the violation.  By way of example, a warning message can be displayed and/or an alarm can be sounded], comprising: determining that the movement of an asset is invalid RFID data from the attached RFID tag, and an asset movement specification for the asset [Blythe: ¶ [0045]: If, on the other hand, it is determined that the RFID is not correct for the token, for example the wrong player is moving the game piece, movement of the game piece is disregarded, as indicated in block 114, as an invalid move]; and generating, based upon the determination that the movement is invalid, a suspect movement data record [Blythe: ¶ [0045]: When such an invalid move is detected, the interactive display device 12 can further inform the players of the violation.  By way of example, a warning message can be displayed and/or an alarm can be sounded], wherein the suspect movement data record includes: the RFID data, information pertaining to the virtual trip event [Blythe: ¶ [0032]: Irrespective of what user identification information is collected or the manner in which it is collected, flow from this point depends upon whether or not the token controls use of the token (decision block 68).  In other words, flow depends upon whether it is the token or the interactive display device that will use the collected user identification information to determine if and how the user can manipulate the token relative to the interactive display device.  If the token does not control use, flow continues to block 74 described below.  If, on the other hand, the token does control use, flow continues on to block 70 at which the token determines the user identity and, from that identity, determines the authorization of that user, as indicated in block 72].
Blythe may not explicitly disclose determining that the movement of an asset is invalid based upon a virtual tripwire event associated with the asset (emphasis added).
However, Venetianer discloses a method, system, and device, implemented by an asset management system, for validating a movement of an asset having an attached radio frequency [Venetianer: ¶ [0172]: Activity detectors correspond to a behavior related to an area of the video scene.  They describe how an object might interact with a location in the scene.  FIG. 18 illustrates three exemplary activity detectors.  FIG. 18a represents the behavior of crossing a perimeter in a particular direction using a virtual video tripwire (for further information about how such virtual video tripwires may be implemented, one may consult, e.g., U.S.  Pat.  No. 6,696,945).  FIG. 18b represents the behavior of loitering for a period of time on a railway track.  FIG. 18c represents the behavior of taking something away from a section of wall (for exemplary approaches to how this may be done, one may consult U.S.  patent application Ser.  No. 10/331,778, entitled, "Video Scene Background Maintenance--Change Detection & Classification," filed on Jan.  30, 2003).  Other exemplary activity detectors may include detecting a person falling, detecting a person changing direction or speed, detecting a person entering an area, or detecting a person going in the wrong direction], RFID data from the attached RFID tag [Venetianer: ¶ [0181]: Other examples of complex activities that can be detected as a combination of simpler ones may include a car parking and a person getting out of the car or multiple people forming a group, tailgating.  These combinators can also combine primitives of different types and sources.  Examples may include rules such as "show a person inside a room before the lights are turned off;" "show a person entering a door without a preceding card-swipe;" or "show if an area of interest has more objects than expected by an RFID tag reader," i.e., an illegal object without an RFID tag is in the area], and an asset movement specification for the asset [Venetianer: ¶ [0172]: detecting a person entering an area, or detecting a person going in the wrong direction]; and [Venetianer: ¶ [0084]: There may be other software components residing on computational platforms at other nodes of a network to which communications channel 229 connects.  Block 2210 shows a rule management tool which is a user interface for creating video surveillance rules.  Block 2211 shows an alert console for displaying alerts and reports to a user], wherein the suspect movement data record includes: the RFID data [Venetianer: ¶ [0181]; and ¶ [0139]: The other sensors 17 provide additional input to the computer system 11.  Each other sensor 17 can be coupled to the computer system 11 using, for example, a direct connection or a network.  The other sensors 17 can exit prior to installation of the invention or can be installed as part of the invention.  Examples of another sensor 17 include, but are not limited to: a motion sensor; an optical tripwire; a biometric sensor; an RFID sensor; and a card-based or keypad-based authorization system.  The outputs of the other sensors 17 can be recorded by the computer system 11, recording devices, and/or recording systems], information pertaining to the virtual trip event [Venetianer: ¶ [0181]; and ¶ [0137]: The video recorders 15 receive video surveillance data from the computer system 11 for recording and/or provide source video to the computer system 11.  Each video recorder 15 can be coupled to the computer system 11 using, for example, a direct connection or a network.  The video recorders 15 can exist prior to installation of the invention or can be installed as part of the invention.  The video surveillance system in the computer system 11 may control when and with what quality setting a video recorder 15 records video.  Examples of a video recorder 15 include: a video tape recorder; a digital video recorder; a network video recorder; a video disk; a DVD; and a computer-readable medium.  The system may also modulate the bandwidth and quality of video streamed over a network by controlling a video encoder and streaming protocol.  When activities of interest are detected, higher bit-rate, frame-rate, or resolution imagery may be encoded and streamed].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the asset management system of Blythe with the well-known method of using virtual tripwires as disclosed by Venetianer in order to more accurately determine movement of particular interest, improving overall system management performance.

Regarding Claims 22, 30, and 38, Blythe in view of Venetianer disclose(s) all the limitations of Claims 21, 29, and 37, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Blythe in view of Venetianer discloses wherein the information pertaining to the virtual trip event includes video data of the asset [Venetianer: ¶ [0144]; ¶ [0167]; ¶ [0172]: virtual video tripwire; and ¶ [0137]: The video recorders 15 receive video surveillance data from the computer system 11 for recording and/or provide source video to the computer system 11].

Regarding Claims 25 and 33, Blythe in view of Venetianer disclose(s) all the limitations of Claims 21 and 29, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Blythe in view of Venetianer discloses wherein the RFID data includes an identity of the asset [Blythe: ¶ [0032]; and Venetianer: ¶ [0210]: The video image of FIG. 15 is from a time period where the trajectories were recorded.  Of the three objects, two objects are each classified as one person, and one object is classified as not a person.  Each object is assigned a label, namely Person ID 1032, Person ID 1033, and Object ID 32001].

Claims 23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer as applied to claim 22 and 30 above, and further in view of Zhou et al. (US 2007/0052858 A1).

Regarding Claims 23 and 31, Blythe in view of Venetianer disclose(s) all the limitations of Claims 22 and 30, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer do/does not explicitly disclose wherein the video data includes video data from a video camera that captured the virtual tripwire event and video data, contemporaneous with the virtual tripwire event, from at least one other neighboring video camera.
However, Zhou discloses wherein the video data includes video data from a video camera that captured the virtual tripwire event and video data, contemporaneous with the virtual tripwire event, from at least one other neighboring video camera [Zhou: ¶ [0043]: Upon any abnormal event, the user can quickly zoom into the best view of the activity and scrutinize the region at the maximum resolution of their desktop monitor.  When a person/object moves out of the view of one camera, the system will search for it in the video streams from the neighboring cameras].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the multiple camera threading of Zhou with the asset management system .

Claims 24 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer as applied to claim 22 and 30 above, and further in view of Rosenbaum (US 3885090).

Regarding Claims 24 and 32, Blythe in view of Venetianer disclose(s) all the limitations of Claims 22 and 30, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer do/does not explicitly disclose wherein the video data includes a predefined period of video relative to a time of the virtual tripwire even.
However, Rosenbaum discloses wherein the video data includes a predefined period of video relative to a time of the virtual tripwire even [Rosenbaum: Abstract: A video tape recorder continuously records video images of an area under surveillance on an endless tape loop.  When a sensor detects a disturbance, the sensor starts an interval timer which stops the video recorder after a predetermined period of time following the disturbance].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the predetermined amount of time recording an event of Rosenbaum with the asset management system of Blythe in view of Venetianer in order to reduce the required storage capacity of the system.

Claims 26, 34, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer as applied to claim 21, 29, and 37 above, and further in view of Lazo et al. (US 6791603 B2).

Regarding Claims 26, 34, and 39, Blythe in view of Venetianer disclose(s) all the limitations of Claims 21, 29, and 37, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer do/does not explicitly disclose wherein the asset management system is configured to request the RFID data from an RFID handling system based upon receiving information indicating the virtual tripwire event.
However, Lazo discloses wherein the asset management system is configured to request the RFID data from an RFID handling system based upon receiving information indicating the virtual tripwire event [Lazo: Col. 2, l. 64 through Col. 3, l. 7: Sensor "m" can be an RFID tag, infrared sensor, motion senor, optical sensor, audio sensor, or another sensor the output of which can be used to trigger event driven tracking controller 10.  Event driven tracking controller 10 communicates with asset database 14, which includes a list of all the assets under system control, and can include the zones in which each asset is authorized to be within.  If the assert leaves its associated zone, the video surveillance is triggered.  Asset database 14 may include other rules as desired for asset control].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the identity request from a data bank upon event triggering of Lazo with the asset management of Blythe in view of Venetianer in order to increase the speed at which the management system can identify an asset, thereby improving overall quality of the system.

Claims 27, 35, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer and Lazo as applied to claim 26, 34, and 39 above, and further in view of Lance (US 2009/0102610 A1).

Regarding Claims 27, 35, and 40, Blythe in view of Venetianer and Lazo disclose(s) all the limitations of Claims 26, 34, and 39, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer and Lazo do/does not explicitly disclose wherein the RFID handling system is configured to compensate for an invalid or incomplete reading of the attached RFID tag.
However, Lance discloses wherein the RFID handling system is configured to compensate for an invalid or incomplete reading of the attached RFID tag [Lance: ¶ [0031]: In the case of one test example, it is experimentally established that, for 77 regularly displaced RFID tags, incomplete read processes interrupted after reading of two antennas with highest ranking, can repeatedly and reproducibly provide full account for all present RFID tags in more than fifty consecutive interrupted read experiments].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the compensation to attempt to reacquire failed acquisition through interrupted/incomplete/invalid RFID reads of data in order to acquire all the data of Lance with the acquisition of data of Blythe in view of Venetianer and Lazo in order to improve overall functionality and quality of data.

Claims 28 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer as applied to claim 21 and 29 above, and further in view of Lin (US 2006/0208885 A1).

Regarding Claims 28 and 36, Blythe in view of Venetianer disclose(s) all the limitations of Claims 21 and 29, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer do/does not explicitly disclose wherein the determination that the movement is invalid is based upon a pathing rule in the asset movement specification being evaluated as FALSE.
However, Lin discloses wherein the determination that the movement is invalid is based upon a pathing rule in the asset movement specification being evaluated as FALSE [Lin: ¶ [0128]: Movement of the object 218 through each point along the supply chain path defined by the business model 600 can be tracked and monitored by auto-id nodes 704 and 742-748.  For example, as an asset (e.g., the bottle for pharmaceutical pills) moves through the supply chain, event messages reported from tracking devices 112-118 to auto-id nodes 742, 744, 704, 746, and 748 can be used to track the path of the object through the supply chain.  The actual path of the asset though the supply chain can then be compared to the predetermined path defined by the business model to validate the progress of the asset through the supply chain]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the path tracking of objects as taught by Lin with the asset management .

(2) Response to Argument
On pages 8-11, Appellant argues Blythe is non-analogous prior art.  Appellant argues Examiner does not use the broadest reasonable interpretation of the claims and Blythe teaching of tracking and validating object’s movement based on video and RFID data is not analogous with Appellant’s tracking and validating assets movement based on video and RFID data because Blythe teaches tracking “tokens (i.e. game pieces, such as in chess or checkers…)”.  Examiner respectfully disagrees and respectfully reminds Appellant the Examiner does not “define” any term but merely reasonably interprets when the claims are overly broad.  In this instance the Oxford Dictionary definition of asset would include any object, the claims requiring that object have an RFID tag attached thereto.  Examiner respectfully submits the chess pieces with RFID tags of Blythe may be considered “an asset having an attached radio frequency identification (RFID) tag” as required by the claims. 
Examiner further provides the following analysis of whether a prior art reference is from nonanalogous art: (a) Determining whether the reference is within the same field of endeavor:Examiner respectfully submits both the Blythe and Venetianer references are within the field of endeavor of object tracking using multiple sensors including video and RFID.
(b) Determining whether the reference is reasonably pertinent to a known problem in the art:
Examiner respectfully submits both references attempt to correlate and synchronize different types of data from different sensors in order to more accurately track objects.
On pages 11-12 Appellant argues Blythe in view of Venetianer do not disclose the Claim 21.  Appellants arguments have been read, considered, and are not persuasive. 

On pages 11-12, Appellant argues “Informing players of a violation is not the generation of a suspect movement data record as claimed” (emphasis added).  Examiner respectfully disagrees and respectfully directs attention to the two requirements that a suspect movement data record includes per the claim: (1) the RFID data (2) information pertaining to the virtual trip event.  Examiner respectfully submits “information pertaining to the virtual trip event” is a broad term that could encompass any information having anything to do with the virtual trip event. Examiner respectfully directs attention to Blythe ¶ [0045] which discloses determining based on RFID data the wrong player is moving the game piece, and Examiner submits the (1) RFID data is clearly shown and any of the other pieces of data transmitted discloses (2) “information pertaining to the virtual trip event”, such as “wrong player”.  Examiner submits the alert based on movement being invalid that is generated by Blythe includes the required (1) RFID data and (2) information.

On pages 13-14, Appellant argues Venetianer does not disclose the “suspect movement data record” which includes RFID data, information pertaining to the virtual trip event.  Examiner respectfully disagrees and respectfully directs attention to Venetianer: ¶ [0139]: The other sensors 17 provide additional input to the computer system 11.  Each other sensor 17 can be coupled to the computer system 11 using, for example, a direct connection or a network.  The other sensors 17 can exit prior to installation of the invention or can be installed as part of the invention.  Examples of another sensor 17 include, but are not limited to: a motion sensor; an optical tripwire; a biometric sensor; an RFID sensor; and a card-based or keypad-based authorization system.  The outputs of the other sensors 17 can be recorded by the computer system 11, recording devices, and/or recording systems.  Examiner respectfully submits both the (1) RFID data and (2) information required by the claims is disclosed being gathered by Venetianer and in ¶ [0172] the available information is used to determine a variety of movements may be invalid and generate an alert including both the (1) RFID data and (2) information.  In Venetianer ¶ [0101] an alert enables the system to capture higher quality video of the event which may be the (2) information of both Claim 21 and Claim 22 where it includes video data of the asset.  In Venetianer ¶ [0181] not only the video but the RFID information is used to generate the alert and included in the report.

On pages 15-16, Appellant argues the alert of Venetianer does not include the (1) RFID data and (2) information.  Examiner respectfully disagrees and respectfully directs attention to the fourth enumerated argument above. 

On page 16, Appellant argues “the reference to “RFID” is not RFID data that is stored as part of a suspect movement data record, as claimed”.  Examiner can find no limitation requiring storage in Claim 21.  Independent Claim 37 requires “computer readable hardware storage device having stored therein program code” which the references also disclose.  However, there is no requirement to store, only to generate the record which includes (1) RFID data and (2) information. As Appellant states in lines 29-30 on page 16 of Appellant’s brief, “the reference to “RFID” involves the evaluation of rules used to detect a complex activity” appears to state the reference uses (2) information (rules being followed or not) and (1) RFID data to determine if 

On page 17, Appellant appears to mistake Examiner’s interpretation of (2) information for Examiner’s interpretation of (1) data and respectfully direct attention to the fourth enumerated argument above to clarify Appellant’s understanding.

On pages 18-19, Appellant argues “information pertaining to the virtual trip event” should not be read a broadly as reasonably possible but gives no further definition. Appellants arguments have been read, considered, and found not persuasive.  

On pages 19-22, Appellant argues there would be no motivation for one having ordinary skill in the art to combine the references and that Examiner’s stated motivation is based upon a mere conclusory statement and not a reasonable rationale.  Examiner respectfully disagrees and respectfully directs attention to Venetianer: 
¶ [0031] An object of the invention is to reduce the amount of video surveillance data so analysis of the video surveillance data can be conducted.  
[0032] An object of the invention is to filter video surveillance data to identify desired portions of the video surveillance data. 
[0033] An object of the invention is to produce a real time alarm based on an automatic detection of an event from video surveillance data. 
[0034] An object of the invention is to integrate data from surveillance sensors other than video for improved searching capabilities.  
[0035] An object of the invention is to integrate data from surveillance sensors other than video for improved event detection capabilities
Examiner respectfully submits the reasoned rationale of Venetianer above supports the Examiner’s stated motivation to more accurately determine movement of particular interest, which thereby improve overall system management performance.

On pages 23-26, Appellant argues the dependent claims are allowable for the reasons the independent claims are allowable.  Examiner respectfully disagrees and directs attention to the arguments above.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482         

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an